DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                                                                                                                                                                                     
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 12, 14-18, 20-22, 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over patent application no. 2009/0188774 to Tsujimoto in view of patent application no. 2009/0074545 to Lert, Jr. et al.
	Regarding claims 1-3, 8, 11, 12, 14-16, 22 and 25, Tsujimoto discloses a storage and retrieval system comprising:an elevated fixed transfer deck (10) having a longitudinal axis; and a first storage section (area on the right side of element [7] shown in fig. 1) having a storage locations (1) and storage racks (2);  storage aisle (7),  storage rack levels (not numbered, but shown in fig. 1), where the elevated fixed transfer deck forms an autonomous transport vehicle riding surface (not numbered, but shown in fig. 1; note: the top surface of element [11] is the autonomous transport vehicle riding surface) upon which the autonomous transport vehicle (12) disposed on the elevated fixed transfer deck rides so as to traverse the elevated fixed transfer deck and the storage aisles define respective autonomous transport vehicle riding surfaces (not numbered, but shown in fig. 1; Note: the top surface of element [7] is the riding surface).
	Tsujimoto discloses the claimed invention except for the specific layout of the storage aisles and storage racks.
Lert, Jr. et al. discloses that it is known to have that layout (not numbered, but shown in fig. 7) in a material handling system.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Tsujimoto with the teachings of Lert, Jr. et al. by substituting one storage aisle and storage rack layout for another with a reasonable expectation of success for the purpose of providing an efficient means for moving autonomous transport vehicles in a network.  
	Regarding claims 4, 17, 21 and 24, Tsujimoto discloses first and second storage sections (areas on the right and left sides of element [7] shown in fig. 1).
	Regarding claims 5, 6, 9, 18 and 20, Tsujimoto discloses a lifts (11).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,822,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in the aforementioned claims of the instant case can be found as stated in U.S. Patent No. 10,822,168.

 
Allowable Subject Matter
Claims 7, 13, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                                
Wbj.